





Exhibit 10.1
 


PRIORITY FULFILLMENT SERVICES, INC.


Christopher Travis Hess
1360 Lakeside Drive
Prosper, TX 75078


    Re: Separation Agreement and General Release
 
Dear Travis:


This letter agreement (the "Agreement") shall confirm that your employment with
Priority Fulfillment Services, Inc., together with its parent organization,
PFSweb, Inc. and the subsidiaries and affiliates of PFSweb, Inc. (collectively,
the "Company"), has been terminated as of April 1, 2019 (the "Termination
Date"). This Agreement sets forth our mutual understanding as to the terms and
conditions regarding the termination of your employment with the Company.
1.    As of the Termination Date, you will not be required to perform any
further services on behalf of the Company as an employee, and no further
compensation will be paid by the Company to you or on your behalf, except as set
forth in this Agreement.
2.    The Company shall pay you all unpaid wages, bonus compensation, and
expense reimbursements. All legally mandated withholdings shall be deducted from
any wage or bonus payments. The foregoing payment of unpaid wages, bonus
compensation, and expense reimbursements will be made to you within six (6)
calendar days of the Termination Date, irrespective of whether or not you
execute this Agreement.
3.    (a)    Following the Termination Date, and provided that you execute and
do not revoke this Agreement pursuant to Paragraph 16(c) below, the Company
shall continue payment of your base salary at your annual base rate of Three
Hundred and Forty Thousand Dollars and 00/100 ($340,000.00) for a period of
twelve (12) months (each a "Salary Continuation Payment" and, collectively, the
"Salary Continuation Payments''). The Salary Continuation Payments will be made
in accordance with the Company's normal payroll schedule. In accordance with
applicable law, the Company will deduct all statutory or required withholdings
from the Salary Continuation Payments.
(b)    All of your group medical, dental and /or prescription drug insurance
benefits will continue for a period of twelve (12) months following the
Termination Date, or such earlier time as you are eligible for medical benefits
through new employment or a consulting agreement, under the same terms as
immediately prior to the Termination Date. The Company will continue to pay for
the insurance premium payments (the "Insurance Premium Payments") upon the same
terms as in effect immediately prior to the Termination Date. As of the last day
of the twelfth (12th) month following the Termination Date, all group medical,
dental and/or prescription drug coverage benefits provided to you and/or your
dependents under the Company's group health plans will be terminated. You and
your dependents, if any, currently enrolled in the Company's group health
insurance plans will be entitled to continuation coverage under the Consolidated
Omnibus Budget and Reconciliation Act ("COBRA"). Notice of your right to elect
continuation coverage pursuant to COBRA will be sent to you.
(c)    Following the Termination Date, with respect to your short and long-term
incentive bonuses for prior fiscal years and fiscal year 2018 issued under the
PFSweb, Inc. Stock and Incentive Plan (p/k/a the PFSweb, Inc. 2005 Employee
Stock and Incentive Plan) (the “Plan”), you shall be entitled to certain
Restricted Stock Units Awards and Performance Units granted under the terms and
conditions in any related agreement and/or the Plan as set forth on Schedule 1
attached hereto based on the vesting schedule set forth therein (collectively,
(a) -(c) referred to as “Severance Consideration”).





--------------------------------------------------------------------------------





(d)    Following the Termination Date, a cash bonus in the amount of Ten
Thousand Dollars and 00/100 ($10,000.00) related to services rendered for fiscal
year 2019.
4.    For the two (2) months following the Termination Date, you are eligible to
earn a sales commission related to your continued assistance with certain
pending sales opportunities as more specifically outlined in Schedule 2 attached
hereto.
5.    You acknowledge that the Severance Consideration set forth above is more
than that to which you are now or in the future may be entitled from the
Company, and is being provided to you as consideration for your acceptance and
execution of this Agreement and as a condition of your providing the Release set
forth in Paragraphs 6 and 15 below.
6.    You acknowledge and agree that, except as set forth in Paragraphs 3(c)
above, all previously granted awards under the Plan, if any, are terminated and
forfeited,
7.    Nothing contained in this Agreement is intended to waive your rights to
receive unemployment insurance benefits from the Texas Workforce Commission. If
you are eligible, the Company will not oppose any application for such benefits
filed by you. Nothing contained in this Agreement constitutes a promise or
guarantee that you will be eligible for unemployment insurance benefits; you
acknowledge and agree that any such determination of eligibility shall be made
solely by the Texas Workforce Commission.
8.    (a) By executing this Agreement and in consideration of the terms set
forth herein, you hereby release and forever discharge the Company and its
present, former and future officers, owners, directors, stockholders, members,
managers, employees, representatives, attorneys, agents, insurers and its
corporate parents, divisions, affiliates, subsidiaries, predecessors,
transferees, successors and assigns (hereinafter, the "Released Parties") from
any and all liability, actions, causes of action, proceedings, suits, debts,
covenants, contracts, controversies, agreements, promises, damages, judgments,
and demands of whatever nature, in law or in equity, direct or indirect, known
or unknown, matured or not matured that you and/or your heirs, executors, legal
representatives, administrators, or assigns ever had, now have or may have in
the future, through the Termination Date, against the Released Parties or any of
them, such as any claim, charge or cause of action for breach of contract, tort
or harassment or discrimination (a "Claim" or "Claims") under any federal, state
or local law, rule, regulation or executive order, to the extent any such Claim
may be released and discharged under applicable law, including but not limited
to: (i) any and all Claims arising under Sections 1981 through 1988 of Title 42
of the United States Code, as amended; the Age Discrimination in Employment Act
of 1967, as amended; the Older Workers Benefit Protection Act, as amended; the
Rehabilitation Act of 1973; the Americans with Disabilities Act, as amended; the
Family and Medical Leave Act, as amended; the Employee Income Retirement
Security Act of 1974; the Civil Rights Act of 1866; the Civil Rights Act of
1991; United States Executive Orders 11246 and 11375; Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act, as amended; the Consolidated
Omnibus Budget Reconciliation Act, as amended; the Occupational Safety and
Health Act, as amended; the Genetic Information Nondiscrimination Act of 2008;
the Fair Labor Standards Act; the Immigration Reform and Control Act of 1986;
and the Worker Adjustment and Retraining Notification Act of 1988; (ii) any and
all Claims arising under any provisions of Texas law, including but not limited
to Chapter 21 of the Texas Labor Code, the Texas Payday Act, the Texas
Anti-Retaliation Act, and the Texas Whistleblower Act, and amendments to those
laws, as well as any Claims under local statutes and ordinances that may be
legally waived and released; and (iii) any other federal, state or local law, as
all such laws as may be amended from time to time.
(b)    You further represent and warrant that as of the date of your execution
of this Agreement, there are no complaints, charges or other matters filed by
you or pending before any federal, state or local court or agency against the
Released Parties (other than worker's compensation claims filed by you, if any),
and that in the future, you will not file or cause to be filed any action,
complaint, charge or other matter with any federal, state or local court or
agency against the Released Parties or any of them arising out of events
occurring prior to your execution of this Agreement.
(c)    Nothing contained in this Release shall restrict your right to file a
charge or participate in an investigation, hearing or proceeding before the
Equal Employment Opportunity Commission or other administrative agency, except
that you agree that you will not accept any further recovery, award and/or
damages from the





--------------------------------------------------------------------------------





Company as a result of any such investigation. This Release does not waive
rights or claims that you may have which arise after the date this Agreement is
executed. This Release does not waive your right to indemnification from the
Company under the Company's Bylaws nor under any D&O insurance policy now or
hereafter maintained by or on behalf of the Company. This Release does not
release the Company from any of its obligations set forth in this Agreement.
9.    You hereby agree that you will not: (a) make any disparaging or negative
comments or statements, including but not limited in any way to any posts,
comments or statements published or uploaded to, appearing on, any social and/or
professional media platform about any Released Party, or their business,
services, reputation, officers, directors, members, managers, employees,
financial status or operations; or (b) do anything that damages any Released
Party in any business relationship, or denigrates any Released Party, or its
services, reputation, officers, directors, members, managers, employees,
financial status or operations. The Company similarly agrees not to make any
disparaging or negative comments about you. The provisions of this Paragraph,
however, shall not prevent either party from enforcing the terms of this
Agreement.
10.    Without limitation of any other agreement signed by you:
(a)    You acknowledge the Company's exclusive ownership of all information
useful in the business of the Company, its subsidiaries and its affiliates
(including its dealings with suppliers, customers and other third parties,
whether or not a legal "trade secret"), which at the time or times concerned is
not generally known to persons engaged in businesses similar to those conducted
by the Company, and which has been or is from time to time disclosed to,
discovered by, or otherwise known by you as a consequence of her employment by
the Company (including information conceived, discovered or developed by you
during your employment with the Company) (collectively, "Confidential
Information"). Confidential Information includes, but is not limited to, the
following especially sensitive types of information: (i) the identity, purchase
and payment patterns of, and special relations with, the Company’s customers;
(ii) the Company's business development and marketing plans; (iii) the identity,
net prices and credit terms of, and special relations with, the Company's
suppliers; and (iv) the Company's finances, except to the extent publicly
disclosed.
(b)    The term "Proprietary Materials" shall mean all business records,
documents, drawings, writings, software, programs and other tangible things
which were or are created or received by or for the Company in furtherance of
its business, including, but not limited to, those which contain Confidential
Information. For example, Proprietary Materials include the following especially
sensitive types of materials: applications software, the data bases of
Confidential Information maintained in connection with such software, and
printouts generated from such data bases; market studies and strategic plans;
customer, supplier and employee lists; contracts and correspondence with
customers and suppliers; documents evidencing transactions with customers and
suppliers; sales calls reports, appointment books, calendars, expense statements
and the like, reflecting conversations with any company, customer or supplier;
and purchasing, sales and policy manuals. Proprietary Materials also include any
such things that are created by you or with your assistance and all notes,
memoranda and the like prepared using the Proprietary Materials and/or
Confidential Information.
(c)    While some of the information contained in Proprietary Materials may have
been known to you prior to your employment with the Company, or may now or in
the future be in the public domain, you acknowledges that the compilation of
that information contained in the Proprietary Materials has or will cost the
Company a great effort and expense, and affords persons to whom Proprietary
Materials are disclosed, including you, a competitive advantage over persons who
do not know the information or have the compilation of the Proprietary
Materials. You further acknowledge that Confidential Information and Proprietary
Materials include commercially valuable trade secrets and become the Company's
exclusive property when they are conceived, created or received. You agree that
all discoveries, inventions and improvements, whether or not patentable, and
which either (i) relate to or arise out of any part of the Company's business in
which you participated, or (ii) incorporate or make use of Confidential
Information or Proprietary Materials (all items referred to in this Paragraph
being sometimes collectively referred to herein as the "Intellectual Property")
shall be deemed Confidential Information of the Company, and any writing or
other tangible things describing, referring to, or containing Intellectual
Property shall be deemed the Company's Proprietary Materials. At the request of
the Company, at any time, you (or after your death, your personal
representative) shall, at the expense of the Company, make, execute





--------------------------------------------------------------------------------





and deliver all papers, assignments, conveyances, installments or other
documents, and perform or cause to be performed such other lawful acts, and give
such testimony, as the Company deems necessary or desirable to protect the
Company's ownership rights and Intellectual Property.
(d)    You shall, except as may be required by law, at all times during the
one-year period following the Termination Date: (i) comply with all of the
Company's reasonable instructions (whether oral or written) for preserving the
confidentiality of Confidential Information and Proprietary Materials; (ii) not
use Confidential Information and Proprietary Materials for any purpose; (iii)
not disclose any Confidential Information or Proprietary Materials except as
expressly authorized by the Company in writing; (iv) not copy all or any part of
Proprietary Materials; (v) not sell, give, loan or otherwise transfer any copy
of all or any part of Proprietary Materials to any person who is not an employee
of the Company; and (vi) not publish, lecture on or otherwise disclose to any
person who is not an employee of the Company, all or any part of Confidential
Information or Proprietary Materials; and not use all or any part of any
Confidential Information or Proprietary Materials for the benefit of any third
party without the Company's written consent.
11.    Promptly following the Termination Date, you shall promptly surrender to
the Company the original and all copies of Proprietary Materials (including all
notes, memoranda and the like concerning or derived therefrom), whether prepared
by you or others, which are then in your possession or control. Records of
payments made by the Company to or for the benefit of you, your copy of this
Agreement, your personal diaries, personal mementos, personal effects shall not
be deemed Proprietary Materials for purposes of this Paragraph, and other such
things, lawfully possessed by you which relate solely to taxes payable by you,
employee benefits due to you or the terms of your employment with the Company,
shall also not be deemed Proprietary Materials for purposes of this Paragraph.
12.    Without limitation of any other agreement, and in order to protect the
valid business interests of the Company, and in consideration of the Severance
Consideration provided hereunder, you covenant and agree as follows:
(a)    During the one year period following the Termination Date (herein, the
"Restricted Period"):
(i)    You will not, whether directly or indirectly, and whether on your own
behalf or as an employee,    officer,    director, consultant, advisor, agent,
representative, shareholder, partner, independent contractor or in any capacity
on behalf of any sole proprietorship, corporation, partnership, joint venture,
person or other entity which in any way competes with the Company or its
business, solicit or attempt to solicit any client or customer of the Company or
any person or entity which at any time during the six months prior to the
Termination Date was then a prospective client or customer of the Company;
(ii)    You will not attempt in any manner to persuade any of the customers of
the Company to cease doing business or reduce the amount of business which any
of such customers has done or may contemplate doing with the Company;
(iii)    You will not, whether directly or indirectly, and whether on your own
behalf or as an employee, officer, director, consultant, advisor, agent,
representative, shareholder, partner, independent contractor or in any capacity
on behalf of any sole proprietorship, corporation, partnership, joint venture,
person or other entity, employ any person who at any time during the Restricted
Period is or was an employee of the Company;
(iv)    You will not, directly or indirectly, be employed by, provide consulting
services to, or otherwise assist, participate or facilitate the business of, or
engage in the operation of, or have any financial interest in any entity, firm,
business or trust that itself engages in, or through a subsidiary or affiliate
engages in, any business then conducted, or known by you to be proposed to be
conducted by the Company, except that you may accept employment with an
organization whose business is diversified and, as to that part of the
organization’s business in which you accept employment, during the two (2) years
prior to the Termination Date, was not competing with the segment or division of
the Company in which you worked or about which you received Confidential
Information.





--------------------------------------------------------------------------------





(v)    For purposes of the foregoing, "directly or indirectly" means in your
individual capacity for your own benefit or for the benefit of any other person,
or as an employee, officer, director, agent, representative, consultant,
advisor, shareholder, partner, member or other principal.
(b)    You acknowledge that your position with the Company required the
performance of services which are, and were, special, unique and extraordinary
and such position placed her in a position of confidence and trust with the
customers of the Company, and accordingly the restrictions contained in this
Agreement are reasonable and necessary in view of the nature of the Company's
businesses, in order to protect the legitimate interests of the Company, and
that any violation thereof would result in irreparable injury to the Company.
Therefore, you agree that, in the event of a breach or threatened breach by you
of the provisions of this Agreement, the Company shall be entitled to obtain
from any court of competent jurisdiction, preliminary and permanent injunctive
relief restraining you from any violation of the foregoing.
(c)    You acknowledge that you have the ability to earn a livelihood
notwithstanding compliance with this Agreement and that you have entered this
Agreement with full understanding and acceptance of the terms hereof. You
further acknowledge that the restrictions imposed herein are fair and reasonable
and are required for the protection of the Company and are given as an integral
part of the provisions set forth in this Agreement. You further acknowledge that
the location of the Company's customers and business extends beyond the
geographic area of the Company's principal office or state of incorporation and
this Paragraph contains reasonable limitations as to time, geographical area and
scope of activity, and such restrictions do not impose a greater restraint than
is necessary to protect the goodwill or other business interests of the Company.
If any of the covenants contained in this Agreement, or any part hereof, is
hereinafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions. If any of the covenants contained in
this Agreement, or any part hereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or geographic area of such provision and, in its reduced form, said
provision shall then be enforceable, it being the intent and agreement of the
parties that each of the aforesaid covenants shall be deemed an independent
covenant. The parties agree that in the event that the courts of any one or more
of any state having jurisdiction shall hold the above covenants wholly
unenforceable by reason of the breadth of scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other states within the geographical scope of such covenants, as to breaches
of such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.
13.    The terms and conditions of this Agreement, and all communications,
written or oral, made in connection herewith, are confidential and shall not be
disclosed to any person or entity, other than to your attorney, accountant or
financial advisor, or spouse, except in a proceeding to enforce the terms
hereof. In the event of a disclosure to your attorney, accountant or financial
advisor, or spouse, you shall advise them that they may not make any subsequent
disclosures of such information. If the Company determines that a copy of this
Agreement is to be filed with the Securities and Exchange Commission (as to
which you hereby consent), then the foregoing provisions regarding the
confidentiality of this Agreement and its terms shall not apply.
14.    (a) You hereby agree that you will return and turn over to the Company
all property belonging to the Company in your possession including, but not
limited to, all Confidential Information and Proprietary Materials, as defined
herein, including all documents and reproductions thereof in whatever form or
medium the same was received in or maintained, as well as all keys, credit
cards, computer equipment, remote access cards, security codes, and software or
passwords of any sort. You represent and warrant that you have not retained any
copies or reproductions of any documents, materials or equipment belonging to
the Company. You may retain your cell phone, but any Confidential Information or
Proprietary Materials stored therein shall be subject to the terms hereof.
(b)    Pursuant to the Defense of Trade Secrets Act, an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law. An individual shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit





--------------------------------------------------------------------------------





or other proceeding, if such a filing is made under seal and does not disclose
the trade secret, except pursuant to court order.
15.    You hereby waive any and all claims for reinstatement or employment with
the Company and any of its corporate parents, divisions, affiliates,
subsidiaries, predecessors, transferees, successors and assigns.
16.    In the event of a material breach of any of the terms of this Agreement,
the Company may commence an action against you to enforce the terms of this
Agreement in any court of competent jurisdiction within the State of Texas.
Moreover, if you breach this Agreement, you acknowledge and agree that the
Company will cease providing the Severance Consideration and you shall be
obligated to reimburse the Company for the Severance Consideration made to you
or on your behalf by the Company pursuant to this Agreement.
17.    You hereby acknowledge that: (a) this Agreement provides for the release
of any claim that you may have had under the Age Discrimination in Employment
Act, as amended by the Older Workers' Benefit Protection Act (the "ADEA''),
along with the release of other claims that you may have as described in
Paragraph 6 of this Agreement; and (b) the Company has provided to you
information required by the ADEA as set forth in Attachment A annexed hereto and
made a part hereof. You acknowledge that you do not waive any such rights or
claims that may arise after the date this Agreement is executed.
18.    (a) You hereby acknowledge that: (i) the only consideration for signing
this Agreement is as set forth herein; (ii) you have been advised that you have
at least twenty-one (21) calendar days to consider this Agreement (the
"Consultation Period"); (iii) you have been advised of your right, or have been
given sufficient opportunity, to consult advisors, legal and otherwise, of your
own choosing; and (iv) you have signed this Agreement voluntarily and with a
full understanding of its terms and conditions, which, once effective, may not
be amended, supplemented, canceled or discharged except by a writing signed by
you and the Company.
(b)    You acknowledge that if you execute this Agreement at any time prior to
the end of the Consultation Period, such early execution was a knowing and
voluntary waiver of your right to consider the Agreement for at least forty-five
calendar days, and was not induced by the Company through fraud,
misrepresentation, threat to alter or withdraw the offer prior to the expiration
of the Consultation Period, or by providing different terms to employees who
sign the release prior to the expiration of the Consultation Period. Rather, you
acknowledge and agree that any early execution of this Agreement resulted from
(i) your desire to expedite the processing of the consideration provided
hereunder and (ii) your own belief that you had ample time to consider and
understand this Agreement and review this Agreement with an attorney, during
such shortened period.
(c)    You acknowledge that this Agreement shall not be effective for a period
of seven (7) days following your signing it and that you may revoke this
Agreement for any reason during such seven (7) day period (the "Revocation
Period"). Notice of your revocation of this Agreement must be received by the
Company no later than 5:00 p.m. on the seventh (7th day following the execution
of this Agreement.
(d)    You may not sign or return a signed copy of this Agreement prior to the
close of business on the Termination Date. You must return a signed copy of this
Agreement after the close of business on the Termination Date and before May 8,
2019, or this Agreement and the offer of severance set forth in Paragraph 3
above shall be deemed withdrawn, and this Agreement shall be of no force and
effect. None of the Severance Consideration described in this Agreement will be
paid or provided by the Company until after you return a signed copy of this
Agreement and after the expiration of the Revocation Period.
19.    You hereby represent and agree that you have not heretofore assigned or
transferred, or purported to have assigned or transferred, to any person
whomsoever, any Claim or portion thereof or interest therein. You further agree
to indemnify, defend and hold harmless each and all of the Released Parties
against any and all Claims based on, arising out of, or in connection with any
such transfer or assignment, or purported transfer or assignment, of any Claims
or any portion thereof or interest therein.
20.    This Agreement shall not constitute nor be construed as an admission by
either party or any misconduct or violation of any federal, state or local law,
rule or regulation, or any contractual obligation or Company procedure.
Accordingly, this Agreement shall not be admissible in any proceeding except one
to enforce the terms of this Agreement.





--------------------------------------------------------------------------------





21.    This Agreement constitutes the complete understanding between you and the
Company and fully supersedes any prior understandings or agreements, whether
written or oral, between you and the Company regarding the subject matter
hereof.
22.    If any provision of this Agreement is subsequently declared by any court
or agency of competent jurisdiction to be illegal, void or unenforceable, as
written, the remaining provisions of this Agreement shall nevertheless remain in
full force and effect. This Agreement shall be construed and governed for all
purposes in accordance with the laws and public policy of the State of Texas
without regard to principles of conflict of laws.
23.    No provision of this Agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by you and by a duly
authorized officer of the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by you or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right you or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
24.    Each payment hereunder shall constitute a separate payment for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended and the
Treasury regulations promulgated thereunder ("Section 409A"). The parties agree
that it is the intent of the parties to comply with the applicable provisions of
Section 409A, and this Agreement may be amended, as reasonably requested by
either party, as may be necessary to fully comply with said Section 409A in
order to preserve the payments and benefits provided hereunder without
additional cost to either party. Without in any way limiting the generality of
the foregoing, the parties intend (a) the payments hereunder to be exempt from
Section 409A to the maximum extent permitted under the short-term deferral rule
of Treasury Regulation Section 1.409A-l(b)(4) and/or the separation pay
exemption under Treasury Regulation Section l.409A-l(b)(9)(iii) and (b) the
benefits provided hereunder to be exempt from 409A under Treasury Regulation
Section 1.409A­ l(b)(9)(v)(B) or l.409A-l(a)(5) (relating to certain welfare
benefits). Notwithstanding the foregoing, the Company does not make any
representations, warranties or guarantees about the tax treatment of any
payments or continuation of benefits hereunder, under Section 409A or otherwise.
[Signatures on following page]


Please confirm that this letter accurately sets forth our agreement by signing
below and returning two (2) originals to me.


Sincerely yours,
Priority Fulfillment Services, Inc.


By: _/s/ Thomas Madden_________
Tom Madden, Chief Financial Officer


I acknowledge that I have carefully read this Agreement and understand all of
its terms including the full and final Release of Claims as set forth above. I
further acknowledge that I have voluntarily entered into this Agreement, that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement, and that I have had this Agreement reviewed by my
attorney, or have been given the opportunity by the Company to do so.


AGREED TO, ACCEPTED & CONFIRMED BY:





--------------------------------------------------------------------------------







_/s/ Christopher Travis Hess
Christopher Travis Hess
Dated: May 7, 2019








THIS IS A LEGAL AGREEMENT AND GENERAL RELEASE NOT TO SUE. THIS SEPARATION
AGREEMENT AND RELEASE INCLUDES A RELEASE OF ALL KNO\VN AND UNKNOWN CLAIMS.


READ CAREFULLY BEFORE SIGNING.
 







